NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Argued February 20, 2009
                                 Decided April 8, 2009

                                             Before

                           WILLIAM J. BAUER, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 08‐2694                                           Petition for Review of an Order of the
                                                      Board of Immigration Appeals
ALEKSEJS NOSALS,
                               Petitioner,            No. A98‐829‐309

      v.

ERIC H. HOLDER, JR., Attorney General
of the United States,
                           Respondent.



                                         O R D E R

       Aleksejs Nosals, an ethnic Ukrainian who was born and has resided in Latvia,
traveled to the United States in 2004 to work for the summer.  After overstaying his visa,
Nosals filed an asylum application and sought withholding of removal and relief under the
Convention Against Torture (“CAT”).  The asylum officer denied his application, and an
immigration judge (“IJ”), after an evidentiary hearing, did the same.  The Board of
Immigration Appeals dismissed his appeal, and Nosals filed a timely petition for review in
this court.  For the following reasons, we deny his petition for review.
No. 08-2694                                                                              Page 2



                                               I.

        Aleksejs Nosals was born in Riga, Latvia, in 1983.1  Though his surname is Latvian,
Nosals and his family are not ethnic Latvians; they are of Ukranian descent.  Nosals’s family
has resided in Latvia since at least the time of his birth, and his parents, along with his
younger brother, remain there. Nosals’s family is part of a significant minority—around
forty percent of Latvia’s population—that is not ethnic Latvian.  Despite being born and
raised in Latvia, speaking fluent Latvian, and attending the University of Latvia, Nosals has
chosen not to become a Latvian citizen.

       Nosals believes that he will be subject to persecution because of his Ukrainian
ethnicity if he returns to Latvia.  During the hearing before the IJ, Nosals described three
incidents that he claims support that belief.  First, while he attended the University of Riga
in 2002, a group of Latvians hit him from behind, causing him to fall down.  Nosals claimed
they told him he was “an occupant” and “should go away.” He also alleged that they
threatened to kill him if he did not leave.  Because he was covering his face, Nosals never
saw his attackers.  Although Nosals put ice on his head when he got home, he admitted that
he bore no physical signs of the attack. Nosals testified that he reported this incident to the
police but was unable to give the police officers any details about his attackers.  The officers
told him that they could not help. Nosals did not pursue his complaint any further, and he
continued to attend the university.

        The second incident occurred in March 2003 when Nosals joined a counter‐
demonstration protesting a neo‐Nazi rally in Riga.  The neo‐Nazis had obtained
governmental approval for their demonstration; the counter‐demonstrators had not.
According to Nosals, the point of the counter‐protest was to stand up against violence. 
Despite their intention, events took a violent turn when the participants in both rallies
clashed.  The police were forced to intervene and to separate the groups.  Nosals testified
that he was beaten by the police, arrested, held in custody for a couple of hours, and fined.
After that incident, Nosals returned to the university and continued his studies.  A year
later he participated in a similar protest without incident.

      The third incident occurred in March 2004, shortly after Nosals participated in the
second protest.  Nosals and a friend were on a train back to Riga when members of Klubs


       1
         For purposes of this order we presume that Nosals testified credibly at the hearing
before the immigration judge. See 8 U.S.C. § 1158(b)(1)(B)(iii). We therefore draw our account
of the facts from his testimony at that hearing.
No. 08-2694                                                                               Page 3



415, a neo‐Nazi youth organization, overheard them speaking in Russian.  The neo‐Nazis
accosted Nosals and his friend, beat them with clubs, and threw them from the train after
pressing the emergency stop. Nosals suffered a broken arm and a hairline fracture on his
foot.  He received treatment from a local hospital and then went with his friend to the
police.  An officer listened to their report and wrote down their claims; however, Nosals
could not identify who beat him up, and the police did not open a criminal case.

        In addition to those three incidents, Nosals also described an episode involving his
parents.  Nosals testified that his parents had attempted to obtain the hospital and police
records to support his asylum claim but were refused.  Shortly after Nosals’s parents
requested the records, a group of men claiming to be police officers came to their house and,
after asking a few questions, recommended that Nosals’s parents not continue seeking his
records.  The next day, his parents discovered graffiti on their door stating “Russians go
away to your Russia.” Nosals also acknowledged, however, that his parents are still living
in Latvia and have never been arrested, harmed, or persecuted in any way.

        Neither the IJ, nor the BIA, thought that those four incidents amounted to either past
persecution in Latvia or justified a well‐founded fear of future persecution there.  In its
opinion, the BIA noted that the treatment Nosals received from the police after the counter‐
protest bore no relation to his ethnicity.  The BIA also found that the other two incidents in
which Nosals was physically harmed did not rise to the level of past persecution.   In
addition, the BIA found that Nosals had failed to establish a well‐founded fear of future
persecution. The BIA therefore denied Nosals relief and dismissed the appeal. Nosals timely
filed a petition for review in this court.

                                               II.

       Because the BIA issued its own opinion rather than merely supplementing or
expressly adopting the IJ’s decision, we review only the BIA’s opinion.  Moab v. Gonzales,
500 F.3d 656, 659 (7th Cir. 2007).  We will uphold the BIA’s denial of relief if it is “supported
by reasonable, substantial, and probative evidence on the record considered as a whole.” 
INS v. Elias‐Zacarias, 502 U.S. 478, 481 (1992).   Reversal is appropriate only if the record
compels granting the applicant asylum.  See id.2 



       2
        Nosals does not raise any arguments in his petition about either withholding of removal
or CAT relief. We therefore will not address those claims. See Haxhiu v. Mukasey, 519 F.3d
685, 692 (7th Cir. 2008).
No. 08-2694                                                                               Page 4



        Asylum is available to persons who have suffered past persecution or have a
well‐founded fear of future persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion. 8 U.S.C. § 1101(a)(42)(A); Boci
v. Gonzales, 473 F.3d 762, 766 (7th Cir. 2007).  Nosals first argues that the BIA erred in
concluding that the three incidents described above did not meet the standard for past
persecution.   Persecution is “a high standard and one that is properly difficult to meet
without powerful and moving evidence.”  Dandan v. Ashcroft, 339 F.3d 567, 573–74 (7th Cir.
2003).  We have defined persecution as “punishment or the infliction of harm for political,
religious, or other reasons that this country does not recognize as legitimate.” Boci, 473 F.3d
at 766 (citing Dandan, 339 F.3d at 573 (citations and quotations omitted)).  “Persecution
involves harms that go beyond mere harassment; it results from more than simply
‘unpleasant or even dangerous conditions in [the applicant’s] home country.’” Ahmed v.
Gonzales, 467 F.3d 669, 673 (7th Cir. 2006) (quoting Nakibuka v. Gonzales, 421 F.3d 473, 476
(7th Cir. 2005)).   While persecution need not be life‐threatening, it must at least involve the
threat of death, imprisonment, or the “infliction of substantial harm or suffering.”  Boci, 473
F.3d at 766 (quoting Sharif v. INS, 87 F.3d 932, 935 (7th Cir. 1996)).  In addition, the
persecution must stem from governmental action or from groups the government is unable
or unwilling to control.  Chatta v. Mukasey, 523 F.3d 748, 753 (7th Cir. 2008).

       The record does not compel a finding that Nosals suffered persecution.  First, as the
BIA correctly noted, there is no evidence that Nosals’s arrest and subsequent short
imprisonment after the counter‐demonstration was in any way related to his ethnicity.  See 8
U.S.C. § 1158(b)(1)(B)(i); cf. Ahmed, 467 F.3d at 673 (“The bus attack was violent and
threatened Ahmed’s safety, but it had nothing directly to do with his being a Midgan.”). 
Thus, Nosals’s claim that he was persecuted on account of his ethnicity boils down to two
incidents: the first in which unidentified attackers knocked him down from behind at the
university, and the second in which the neo‐Nazis accosted him and his friend on the train
18 months later.  Those two incidents do not add up to persecution.

       With respect to the university attack, Nosals did not present any evidence that he
was seriously harmed.  Nosals continued to attend the university after the attack, and he
made no mention in his testimony before the IJ of any further troubles while he attended
school.  Although the train incident was more serious, resulting in a broken arm and a
hairline fracture in his foot, it occurred more than a year after the attack at the university
and bore no relation to that incident.  There is no evidence in the record that the train
incident was anything other than a random act of violence, which—though
regrettable—does not amount to persecution.  Cf. Guardia v. Mukasey, 526 F.3d 968, 972 (7th
No. 08-2694                                                                               Page 5



Cir. 2008) (noting that there was no evidence that the attack on the petitioner was “anything
other than a random act of violence”).  

        Moreover, there is no evidence that the groups that attacked Nosals had any
government connection or sanction.  See Chatta, 523 F.3d at 753.  Indeed, Nosals reported
each incident to the police.  Cf. Guardia, 526 F.3d at 972 (finding it significant that threats
against asylum applicant had been reported to the police).  Nosals argues that the police’s
failure to act on his reports shows that the Latvian government was unwilling to control
xenophobic violence.  The BIA had a more straightforward explanation, however, for the
lack of investigation: Nosals was unable to identify any of his attackers.  Having examined
the record, we do not see anything that compels a contrary conclusion.

       Nosals also challenges the BIA’s finding that he failed to show a well‐founded fear of
future persecution if he returned to Latvia.  Without evidence of past persecution, Nosals
must show that his fear of future persecution on account of his ethnicity is objectively
reasonable.  Fedosseeva v. Gonzales, 492 F.3d 840, 847 (7th Cir. 2007).  The record does not
compel that finding.  Other than the two random attacks, there is no evidence that Nosals
had any other difficulties in Latvia because of his ethnicity.  Furthermore, Nosals’s parents
and his brother continue to live in Latvia.  Although Nosals testified that his parents found
the message “Russians go away to your Russia” on their door, he admitted that they have
not been harmed, arrested, or persecuted in any way.  See Guardia, 526 F.3d at 972 (finding
evidence that an applicant’s family members remain unharmed in their home country
supports a finding that the applicant is unlikely to suffer future persecution).  In addition,
while there may be some groups in Latvia that espouse hatred for non‐ethnic Latvians,
Nosals has not shown that the attitudes of those groups predominate in Latvia generally. 
See Fedosseeva, 492 F.3d at 847–48 (noting that Latvia has joined the European Union and
NATO, that fifteen ethnic Russians are sitting in Latvia’s 100‐member parliament, and that
the Latvian government is committed to protecting human rights).  Substantial evidence
therefore supports the BIA’s finding that Nosals failed to show a well‐founded fear of future
persecution.

                                              III.

      The BIA’s decision that Nosals failed to establish either past persecution or a well‐
founded fear of future persecution in Latvia is supported by substantial evidence. 
Accordingly, we DENY Nosals’s petition for review.